Case: 20-10730     Document: 00516002146         Page: 1    Date Filed: 09/02/2021




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    September 2, 2021
                                  No. 20-10730
                                                                       Lyle W. Cayce
                                                                            Clerk
   Harold Edward Rutila, IV,

                                                           Plaintiff—Appellant,

                                      versus

   United States Department of Transportation;
   Federal Aviation Administration,

                                                        Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                               No. 3:16-CV-2911
                               No. 3:16-CV-3433


   Before Owen, Chief Judge, Smith and Graves, Circuit Judges.
   Jerry E. Smith, Circuit Judge:
          Harold Rutila sued the U.S. Department of Transportation and the
   Federal Aviation Administration (“FAA”) because he was dissatisfied with
   the FAA’s response to several of his Freedom of Information Act (“FOIA”)
   requests. Determining that Rutila had failed to allege that the FAA improp-
   erly withheld agency records, the district court dismissed for want of juris-
   diction. We disagree with that determination and reverse and remand.
Case: 20-10730        Document: 00516002146             Page: 2      Date Filed: 09/02/2021

                                         No. 20-10730


                                               I.
           In 2016, Rutila was working toward becoming an air traffic controller.
   The FAA hired him on a conditional basis in that capacity while he attempted
   to complete the training courses required to attain permanent status. But he
   failed a step in the training program and, consequently, was not retained as a
   permanent air traffic controller.
           Rutila then submitted ten FOIA requests seeking documents and rec-
   ords from his time with the FAA. Five of those requests are relevant to this
   appeal. In response to them, the FAA issued one “no records” response,
   sought to clarify the scope of another, initially responded to two others stat-
   ing that the requests were improper for independent reasons, and issued one
   response explaining that that request was not “perfected” because Rutila had
   failed to make a good-faith commitment to pay the fees required to process
   the request. Dissatisfied with those responses, Rutila sued pro se. 1
           The agencies moved to dismiss for failure to state a claim upon which
   relief can be granted and for want of jurisdiction under Federal Rule of Civil
   Procedure 12(b)(1) and (6). The district court referred that motion to a mag-
   istrate judge (“MJ”), who determined that the court “lack[ed] subject mat-
   ter jurisdiction as to all but three of [Rutila’s] FOIA requests.” Accordingly,
   the MJ recommended dismissal of the remaining claims.
           The district court adopted the MJ’s findings and conclusions, reason-
   ing that Rutila had failed to allege that defendants “improperly withheld”
   agency records. Thus, the court dismissed for want of jurisdiction. Rutila,
   now represented by counsel, appeals.

                                              II.
           We review a dismissal for want of jurisdiction de novo. John Corp. v.



           1
            To be precise, Rutila filed two separate suits. But those suits were consolidated
   and can be treated as a single action for our purposes.




                                               2
Case: 20-10730         Document: 00516002146              Page: 3       Date Filed: 09/02/2021




                                          No. 20-10730


   City of Hous., 214 F.3d 573, 576 (5th Cir. 2000). “Jurisdiction in a FOIA suit
   is based upon the plaintiff’s showing that an agency has (1) improperly
   (2) withheld (3) agency records.” Goldgar v. Off. of Admin., Exec. Off. of the
   President, 26 F.3d 32, 34 (5th Cir. 1994) (per curiam). So, if a plaintiff does
   not “allege any improper withholding of agency records,” he “fail[s] to state
   a claim [over] which a court has jurisdiction under the FOIA.” Id. Addition-
   ally, and importantly for the purposes of this case, “[a] document filed pro se
   is to be liberally construed.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)
   (cleaned up).
           The district court reasoned that, because Rutila “broadly ‘challenged
   Defendants’ adequacy of search’ without alleging that Defendants ‘improp-
   erly withheld’ any agency records,” he failed to invoke the court’s FOIA
   jurisdiction. But that gloss on Rutila’s complaint does not give it the liberal
   construction it was due. 2 For each of the five requests at issue, Rutila averred
   that the FAA “failed to produce the requested records” (i.e., it “withheld
   agency records”) “or determine that the requested records are lawfully
   exempt from production” (i.e., it did so “improperly”).
           Construing the complaint liberally, as the district court was bound to
   do, it ought to have determined that Rutila sufficiently alleged that the agency
   had improperly withheld agency records. That’s sufficient to invoke the
   court’s subject matter jurisdiction. See Goldgar, 26 F.3d at 34. We take no


           2
             Even if the district court hadn’t construed Rutila’s complaint too narrowly, an
   allegation that the agency’s search was inadequate likely is sufficient to invoke FOIA juris-
   diction. See Valencia-Lucena v. U.S. Coast Guard, 180 F.3d 321, 326 (D.C. Cir. 1999) (“A
   requester dissatisfied with the agency’s response that no records have been found may
   challenge the adequacy of the agency’s search by filing a lawsuit in the district court after
   exhausting any administrative remedies.”). But, although other circuits have resolved it,
   the Fifth Circuit has not yet addressed whether that more bare-bones allegation provides
   FOIA jurisdiction. Because Rutila’s complaint sufficiently invoked the court’s jurisdiction
   either way, we leave that question for another day.




                                                3
Case: 20-10730        Document: 00516002146               Page: 4       Date Filed: 09/02/2021




                                          No. 20-10730


   position on the merits of the FAA’s 12(b)(6) motion to dismiss, which the
   district court can consider in the first instance on remand. 3
           REVERSED and REMANDED. 4




           3
             It is within our discretion to affirm on any ground supported by the record. See,
   e.g., Clarkston v. White, 943 F.3d 988, 992 (5th Cir. 2019), cert. denied, 140 S. Ct. 2763
   (2020). But, “mindful that we are a court of review, not of first view,” we opt not to seek
   out alternative grounds on which we might uphold the judgment. Cutter v. Wilkinson,
   544 U.S. 709, 718 n.7 (2005).
           4 Rutila’s motion to supplement the record or, alternatively, to take judicial notice

   is DENIED.




                                                4